                    IN THE UNITED STATES DISTRICT COURT FOR
                      THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION


DELOIS S. BLAND                                                                       PLAINTIFF

VS.                                   CASE NO: 3:19-CV-088-DMB-JMV


WAL-MART ASSOCIATES, INC.                                                             DEFENDANT




                                             ORDER



       Before the Court is Plaintiff’s pro se “Motion to Stay.” Despite its title Plaintiff’s “motion”

offers no basis for a stay of proceedings and does not seek any relief from the Court. Accordingly,

the motion is terminated.

       SO ORDERED this 3rd day of June, 2019.



                                              /s/ Jane M. Virden
                                              U.S. MAGISTATE JUDGE
